Title: From Benjamin Franklin to Dumas, 11 February 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy. febry. 11. 1779
I receiv’d duly yours of the 25th Past. The Matter it contain’d was so unexpected & surprizing that I have been at a Loss what to answer till I could make some enquiry & Observation; and I find much Embarassment in the Business. One of the Persons concern’d I am acquainted with. He always appear’d to me a Person of Honor & his friendship has been very Serviceable to us here. The Obligations We are under to him ought to put us on our Guard against believing too lightly any Insinuations affecting his Credit, which perhaps may proceed from Informers who have interested views in attacking it. Your keeping the Information to yourself 3 Months, inclines me to think that you did not at first give entire credit to it. Can you learn from the Person what were the facts, on which he founded his Opinion? I am exceedingly unwilling to do any thing that may injure a friend. Yet the Importance of the Affair & Duty to the Public requires us to take some Precautions, & this renders it very embarrassing.

As to your Commission of Chargé des Affaires I will take the first proper Opportunity of proposing it for Consideration. Mr. Lee has been long sick, and at present we are overdone with business. You will hear from me again soon.
Your notes of January 29 & February 4 came both to hand. Your Intelligence relating to the public Proceedings is very satisfactory & you are desired to continue it. I am ever &c.
M. Dumas
  NB. Copied & sent february 15.
